Judgment affirmed. Upon this appeal there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: the defendants argued that the *Page 512 
decision of the Trial Court in granting the motion of the People for a special jury and in overruling the challenge of defendants to the special jury panel constituted a denial of due process and a violation of their rights under the Fourteenth Amendment of the Constitution of the United States. This Court held that the granting of the motion of the People for a special jury and the overruling of the challenge of the defendants to the special jury panel was not a denial of due process or a violation of defendants' rights under the Fourteenth Amendment to the Constitution of the United States. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND and THACHER, JJ. Taking no part: DYE and FULD, JJ.